DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has argued that the prior art of record does not disclose or teach a method of coupling a sensor having a sensor hose barb to a port in a bioreactor, the port having a port hose barb, comprising sliding an elastomeric seal over the sensor hose barb wherein the sensor is inserted until the elastomeric seal slides over the port hose barb, as recited in newly amended claim 6. The Examiner agrees. However, Applicant’s amendments have necessitated a new grounds of rejection under 35 USC § 112, presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-9, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the sensor" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Prior to line 8 there are multiple recitations of a sensor – “a sensor” in line 1, and “an analytic sensor” in line 5, thus giving rise to an issue of antecedent basis because it is unclear to which sensor “the sensor” in line 8 is referring. For the purpose of examination on the merits, the Examiner is interpreting “the sensor” of line 8 as referring to the analytic sensor recited in line 5. 
Claim 12 recites the limitation "the sealing element" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 6, from which claim 12 depends, recites an elastomeric seal rather than a sealing element.
Claim 13 recites the limitation "the sealing element" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 6, from which claim 13 depends, recites an elastomeric seal rather than a sealing element.
Dependent claims are rejected for the same reason as the base claim(s) upon which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites “wherein the sealing element comprises elastomeric tubing”. As an initial note, the Examiner is interpreting “the sealing element” as being the elastomeric seal recited in claim 6, from which claim 14 ultimately depends. Claim 13, from which claim 14 depends, specifies that the sealing element is a tube. Therefore, the parent claims already recite that the sealing element is elastomeric and comprises tubing. Claim 14 does not further limit the subject matter of the claim upon which it depends.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 6, 8-9, and 12-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
MacBride et al. (US Patent 4,577,110) provides the closest prior art for the subject matter of independent claim 6. As discussed in the prior Office Action, MacBride et al. discloses a method of sealably coupling a sensor to a bioreactor comprising locating a port on the bioreactor, positioning the sensor within the port such that a sensing element of the sensor is exposed to an interior of the bioreactor, and coupling a sealing element to the sensor and the port. MacBride et al. discloses or alternatively MacBride et al. in view of Braet (US Patent Application Publication 2010/0255526) teaches the port having a port hose barb and the sensor having a sensor hose barb, as set forth in the prior Office Action. However, the prior art of record does not disclose, teach, or suggest sliding an elastomeric seal over a sensor hose barb an inserting the sensor into the port wherein the sensor is inserted until the elastomeric seal slides over the port hose barb.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799